IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED
MARKO CAPERS,

              Petitioner,

 v.                                                       Case No. 5D17-1887

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed July 28, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Blaise Trettis, Public Defender, and Michael
Pirolo, Assistant Public Defender, Viera, for
Petitioner.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed with

the trial court and be treated as the notice of appeal from the April 20, 2017, order denying

Petitioner’s motion for postconviction relief, filed in Case No. 2014-CF-0428-E, in the

Circuit Court in and for Seminole County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


SAWAYA, TORPY and EDWARDS, JJ., concur.